Opinion by
Cline, J.
In accordance with stipulation of counsel that the trays in question are of brass, copper, or pewter, not plated, used chiefly for utilitarian purposes on the table or in the household, those in chief value of brass, similar to exhibits 1 to 6 inclusive in Strauss v. United States (9 Cust. Ct. 342, C. D. 710), were held dutiable at 40 percent under paragraph 339; those in chief value of copper (not brass), similar to exhibits 1 to 6 in said C. D. 710, were held dutiable at 35 percent under paragraph 339 as amended by the United Kingdom Trade Agreement (T. D. 49753); and those in chief value of pewter, the same in all material respects as exhibit 8 in said C. D. 710, were held dutiable at 25 percent under paragraph 339 as modified by the said trade agreement.